This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 FEDERAL NATIONAL MORTGAGE
 3 ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                                                   NO. 35,574

 6 TONY M. PADILLA,

 7          Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
 9 Matthew J. Sandoval, District Judge

10 Murr Siler & Accomazzo, P.C.
11 Joshua A Spencer
12 Albuquerque, NM

13 for Appellee

14 Tony M. Padilla
15 Las Vegas, NM

16 Pro Se Appellant


17                                 MEMORANDUM OPINION

18 WECHSLER, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 _________________________________
10 MICHAEL E. VIGIL, Chief Judge


11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                            2